233 Ind. 666 (1954)
122 N.E.2d 81
SHANNON
v.
STATE OF INDIANA.
No. 29,114.
Supreme Court of Indiana.
Filed October 20, 1954.
Rehearing denied November 30, 1954.
Smith & Yarling, of Indianapolis, for appellant.
Edwin K. Steers, Attorney General, Frank E. Spencer and Robert L. Sheaffer, Deputy Attorneys General, for appellee.
EMMERT, J.
This is an appeal from a judgment entered on a finding by the court that appellant was guilty of sodomy, as defined by the first clause of § 10-4221, Burns' 1942 Replacement, for which he was fined $100 and sentenced to the Indiana State Prison for a term not less than two (2) nor more than fourteen (14) years. The only asserted error properly presented here challenges the sufficiency of the evidence to sustain the finding made by the court.
We have carefully examined the entire transcript, but it is not the policy of this court to recite the details of the sordid and depraved acts of the appellant. Sanders v. State (1940), 216 Ind. 663, 666, 25 N.E.2d 995. It is sufficient to state that the trial judge was fully *667 justified in finding appellant was guilty of cunnilingus as defined in 17 C.J. 402. This is within the statutory definition of sodomy under the first clause of § 10-4221, Burns' 1942 Replacement.[1]Connell v. State (1939), 215 Ind. 318, 321, 19 N.E.2d 267.
Appellant contends the testimony of the prosecutrix is insufficient to justify a conviction because it was not corroborated as required in Burton v. State (1953), 232 Ind. 246, 111 N.E.2d 892. However, in the appeal at bar the prosecutrix made a prompt complaint to the police, and a police officer did corroborate her testimony as much as he was permitted to by the court's rulings. Appellant's counsel successfully objected to testimony by this officer which was directed to further corroboration. Appellant cannot now object to a lack of further corroboration which he prevented the state from introducing.
The court's finding was sustained by sufficient evidence and was not contrary to law.
Judgment affirmed.
Flanagan, C.J., Gilkison, Draper and Bobbitt, JJ., concur.
NOTE.  Reported in 122 N.E.2d 81.
NOTES
[1]  "Whoever commits the abominable and detestable crime against nature with mankind or beast; ... shall be deemed guilty of sodomy ... Section 10-4221, Burns' 1942 Replacement.